IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE
In re Detention of                           No. 78451-0-1

F.M.,
                                             UNPUBLISHED OPINION
               Appellant.
                                             FILEDFEB      25 2019
        PER CURIAM-F.M. appeals a 14-day involuntary commitment order,

arguing there was insufficient evidence supporting the court's finding that she

was gravely disabled, the cOmmitment hearing violated her right to due process,

and the court failed to enter adequate and timely written findings. The State

concedes error as to the insufficiency of the evidence and findings and agrees

with F.M. that the commitment order must be vacated. We accept the State's

concessions.

        Reversed and remanded with directions to vacate the order of

commitment.

                                         FOR THE COURT:


                                           J)-1,e,utwe .